A. J. WALKER, C. J.
Section 1813 of the Code relieves an administrator from the presumption of a liability for interest, upon his making a prescribed affidavit, but authorizes a contestation of the affidavit. If it be conceded that the prescribed affidavit, which is copied into the transcript, is a part of the record, the decree of the probate court, in reference to the charge of interest, must nevertheless, in a revising tribunal, be deemed correct. The record gives us no information, by bill of exceptions or otherwise, as to the evidence before the probate court; and we must intend that there was evidence successfully controverting the affidavit, and that the court decided correctly, rather than that the affidavit was uncontested, and that the court erred. — Doe ex dem. School Com’rs v. Godwin, 30 Ala. 242; Fleming v. Ussery, ib. 282; Lovett v. Chisolm, ib. 88; Shepherd’s Digest, 572.
The judgment of the circuit court is reversed, and the cause remanded to that court.